LEMMON, Judge,
dissents and assigns reasons.
The one affidavit in this record does not establish that a refrigeration mechanic was regularly used in Copeland’s business at the time of the 1975 accident or that the particular service being rendered by plaintiff was regularly required in Copeland’s business at that time. The facts in this record are insufficient to establish that Copeland is a principal under R.S. 23:1061, and even if R.S. 23:1032 implicitly granted tort immunity to principals in 1975 (before the 1976 amendment expressly granting immunity), Copeland is not entitled to judgment as a matter of law. C.C.P. art. 966.